Order entered February 12, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00170-CR

                                 EX PARTE HENRY MUNOZ

                      On Appeal from the 382nd Judicial District Court
                                  Rockwall County, Texas
                             Trial Court Cause No. 1-19-0062

                                            ORDER
       The Court is in receipt of appellant’s notice of appeal from the trial court’s order denying

relief sought by his pretrial application for writ of habeas corpus seeking a bond reduction. This

is an accelerated appeal and is governed by Texas Rule of Appellate Procedure 31.

       We ORDER the trial court to prepare a certification of appellant’s right to appeal and to

file it with the clerk’s record in this appeal. See TEX. R. APP. P. 25.2(a), (d).

       We ORDER the R ockwall County District Clerk to file the clerk’s record by

March 4, 2019. We ORDER that the clerk’s record contain copies of the indictment; bond

conditions and documents related to bail; the application for writ of habeas corpus; the State’s

response to the writ, if any; documents related to the application for writ of habeas corpus; the

trial court’s certification of appellant’s right to appeal; and any other documents the parties

request.
       We ORDER the court reporter to file, by March 4, 2019, either the reporter’s record

from the hearing on the writ of habeas corpus or written verification that no hearing was

conducted.

         We ORDER appellant to file his brief by March 25, 2019. We ORDER the State

to file its brief by April 15, 2019. After the record and briefs have been filed, the Court will

notify the parties of the submission date and panel.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Brett Allen Hall, Presiding Judge, 382nd Judicial District Court; Linda A. Kaiser,

official court reporter, 382nd Judicial District Court; Lea Carlson, Rockwall County District

Clerk; and counsel for all parties.

                                                       /s/   BILL PEDERSEN, III
                                                             JUSTICE